DETAILED ACTION 
The present application, filed on 1/27/2020 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 12, 19 are amended
b.  Claims 2, 13 are cancelled 

Overall, Claims 1, 3-12, 14-20 are pending and have been considered below.

	
Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, 14-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 12 and Claim 19 and the therefrom dependent claims are directed respectively to a computer implemented method, to a computer implemented method and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  

 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: clustering the aggregate consumer-item vectors for the customers from the multidimensional space and producing customer groupings as segments; providing the segments to a promotion engine or a loyalty system causing delivery of customer promotions. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at grouping customer together for the purpose of providing promotions, marketing, and other customer-relationship activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: obtaining transaction histories for customers; transforming item codes for items of a product catalogue into item vectors; identifying transaction item vectors for transaction items of the transaction histories; summing transaction item vectors per customer and producing an aggregate consumer-item vector; processing the method by providing the segments based on data-driven analysis. 
When considered individually, the additional claim element “obtaining transaction histories for customers” represents “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “obtaining transaction histories for customers” is considered pre-solution activity because they it merely is gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
The claim limitations “transforming item codes for items of a product catalogue into item vectors; identifying transaction item vectors for transaction items of the transaction histories; summing transaction item vectors per customer and producing an aggregate consumer-item vector”, “processing the method by providing the segments based on data-driven analysis” as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at devising a space for segmenting a customer base. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas.

(B) Additional remaining claim elements are: the transaction item vector; the segment change. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application.

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: obtaining transaction histories for customers; transforming item codes for items of a product catalogue into item vectors; identifying transaction item vectors for transaction items of the transaction histories; summing transaction item vectors per customer and producing an aggregate consumer-item vector; processing the method by providing the segments based on data-driven analysis. 
When considered individually, the additional claim element “obtaining transaction histories for customers” represents “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “obtaining transaction histories for customers” is considered pre-solution activity because they it merely is gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
The limitations “transforming item codes for items of a product catalogue into item vectors; identifying transaction item vectors for transaction items of the transaction histories; summing transaction item vectors per customer and producing an aggregate consumer-item vector”, “processing the method by providing the segments based on data-driven analysis” as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at devising a space for segmenting a customer base. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas.   

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the transaction item vector; the segment change. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claim is considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

Claim 12 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receiving clusters of the customers as output from the clustering algorithm; providing the segments to a promotion engine or a loyalty system causing delivery of customer promotions. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at grouping customer together for the purpose of providing promotions, marketing, and other customer-relationship activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: deriving a multidimensional space; determining dimensions of the multidimensional space; generating item vectors for each defining position; receiving a segmentation request for a given period of time; obtaining transaction histories for customers within the given period of time; acquiring historical customer-specific transactions from the transaction histories; deriving a multidimensional space for items of a product catalogue; generate item vectors for each item; identifying item codes associated with transaction items; assigning specific item vectors associated with the item codes; normalizing the specific item vectors; summing the normalized item vectors and producing an aggregate consumer-item vector; producing an aggregate consumer item vector; plotting the aggregate consumer item vector; processing a clustering algorithm against the aggregate consumer-item vectors; processing the method providing customer segments based on data-driven analysis. 
When considered individually, the additional claim elements “receiving a segmentation request for a given period of time” “obtaining transaction histories for customers within the given period of time; acquiring historical customer-specific transactions from the transaction histories” represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
When considered individually, the limitations “deriving a multidimensional space for items of a product catalogue; generate item vectors for each item; identifying item codes associated with transaction items; assigning specific item vectors associated with the item codes; normalizing the specific item vectors; summing the normalized item vectors and producing an aggregate consumer-item vector; processing a clustering algorithm against the aggregate consumer-item vectors”, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at devising a space for segmenting a customer base. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas.

(B) Additional remaining claim elements are: the item vector; the customer segment. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: deriving a multidimensional space; determining dimensions of the multidimensional space; generating item vectors for each defining position; receiving a segmentation request for a given period of time; obtaining transaction histories for customers within the given period of time; acquiring historical customer-specific transactions from the transaction histories; deriving a multidimensional space for items of a product catalogue; generate item vectors for each item; identifying item codes associated with transaction items; assigning specific item vectors associated with the item codes; normalizing the specific item vectors; summing the normalized item vectors and producing an aggregate consumer-item vector; producing an aggregate consumer item vector; plotting the aggregate consumer item vector; processing a clustering algorithm against the aggregate consumer-item vectors; processing the method providing customer segments based on data-driven analysis. 
When considered individually, the additional claim elements “receiving a segmentation request for a given period of time” “obtaining transaction histories for customers within the given period of time; acquiring historical customer-specific transactions from the transaction histories” represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
When considered individually, the limitations “deriving a multidimensional space for items of a product catalogue; generate item vectors for each item; identifying item codes associated with transaction items; assigning specific item vectors associated with the item codes; normalizing the specific item vectors; summing the normalized item vectors and producing an aggregate consumer-item vector; processing a clustering algorithm against the aggregate consumer-item vectors”, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at devising a space for segmenting a customer base. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the item vector; the customer segment. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claim is considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

Claim 19 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: clustering the aggregated item vectors into groups; providing the segments to a promotion engine or a loyalty system causing delivery of customer promotions. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at grouping customer together for the purpose of providing promotions, marketing, and other customer-relationship activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: creating item vectors; determining dimensions of the multidimensional space; identifying transaction item vectors; identifying a segmentation request with a given period of time; obtaining transaction histories for customers for the given period of time; using the vector mapper to obtain transaction item vectors per customer; normalizing the transaction item vectors; summing the normalized item vectors as an aggregated item vector per customer; processing the cluster manager providing the customer segment based on data-driven analysis. 
When considered individually, the additional claim elements: determining dimensions of the multidimensional space; identifying transaction item vectors; identifying a segmentation request with a given period of time; obtaining transaction histories for customers for the given period of time; using the vector mapper to obtain transaction item vectors per customer;” represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
When considered individually, the limitations “creating item vectors based on a product catalogue of items; normalizing the transaction item vectors; summing the normalized item vectors as an aggregated item vector per customer; processing the cluster manager providing the customer segment based on data-driven analysis”, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at devising a space for segmenting a customer base. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas. 

(B) Additional remaining claim elements are: the item vector; the customer segments. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processor; storage memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: creating item vectors; determining dimensions of the multidimensional space; identifying transaction item vectors; identifying a segmentation request with a given period of time; obtaining transaction histories for customers for the given period of time; using the vector mapper to obtain transaction item vectors per customer; normalizing the transaction item vectors; summing the normalized item vectors as an aggregated item vector per customer; processing the cluster manager providing the customer segment based on data-driven analysis. 
When considered individually, the additional claim elements: determining dimensions of the multidimensional space; identifying transaction item vectors; identifying a segmentation request with a given period of time; obtaining transaction histories for customers for the given period of time; using the vector mapper to obtain transaction item vectors per customer;” represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
When considered individually, the limitations “creating item vectors based on a product catalogue of items; normalizing the transaction item vectors; summing the normalized item vectors as an aggregated item vector per customer; processing the cluster manager providing the customer segment based on data-driven analysis”, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at devising a space for segmenting a customer base. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the item vector; the customer segments. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor; storage memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claim is considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing Word2Vec algorithms; resolving the dimensions. Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: normalizing each transaction-item vector; producing a normalized transaction-item vector; sum all of the normalized transaction-item vectors. Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing a machine-learning algorithm. Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing a K-means clustering algorithm as the machine-learning algorithm. Dependent Claim 17 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing a K-means algorithm as the clustering algorithm. 
These limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. a process aimed at processing algorithms, normalizing parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: obtaining the transaction histories within a given period of time. Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing each segment as a set of customer identifiers for select ones of the customers along with a unique segment identifier. Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: storing each segment in a data store using the API. Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: sending a notification to the promotion engine or the loyalty system along with a segment identifier. Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: dynamically iterating back to the obtaining at predefined intervals of time; dynamically adjusting the segments. Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: obtaining the produce catalogue. Dependent Claim 15 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving the segmentation request from the promotion engine or the loyalty system. Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving the segmentation request as an event raised after a specific interval of elapsed time from a previous time that the method was last processed. Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing each customer segment as a unique segment identifier and a collection of specific customer identifiers associated with specific customers. 
When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “performing repetitive calculations” “re-computing” “storing and retrieving information in/from memory”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 20 is not directed to any abstract ideas and is not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the segmentation request. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0011]-[0014], including among others: network transaction servers; transaction terminals; user devices; promotion servers. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-12, 14-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “In the Advisory the Examiner asserts that extra-solution just means the claim language is tangential to the main processing. Respectfully, operating the method as Software as a Service through an API to a promotion engine and to a loyalty system is not tangential as it provides a robust and integrated solution to retailers that does not require extension integration programming in the promotion engine or loyalty system.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the extra-solution activity might be essential for the operation of the process, but is tangential form an eligibility perspective (see 2019 PEG. 2019 Revised PEG, MPEP 2106.04), MPEP 2106.05). 
Second, “a robust and integrated solution” is not an eligibility criterion (see 2019 PEG. 2019 Revised PEG, MPEP 2106.04), MPEP 2106.05).    

Applicant submits “In fact, it is these elements regarding the specific implementation to arrive at the solution which the Examiner is unable to find any art to reject and yet these elements are the core of the claims as presented.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant’s argument regarding the necessity of the Office to provide art in a determination that the claimed elements are not a judicial exception in a 101 analysis, is unpersuasive. Applicant suggests that novelty and/or non-obviousness must be considered in determining whether a claim is directed to an abstract idea. However, novelty and non-obviousness (i.e., a 102/103 prior art-type analysis) have no bearing on whether a claim recites an abstract idea, or involves conventional and routine elements. Indeed, the Federal Circuit has made this clear by rejecting an argument substantially similar to applicant’s in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree … that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). The prior Office action (and herein in the 101 rejection analysis, above) made a determination, for the reasons given, that the instant claims are directed as part of the “inventive concept” features/elements, which do not bring about a technological improvement to the recited elements or require the use of a special purpose computing device. Additionally, whether claimed features/elements are routine and/or conventional is just one factor in the 101 analysis and is not determinative.   

Applicant submits “The claims provide a technique for dynamic data-driven segmentation that changes as the data itself changes, is accurate, and can be outsourced by retailers through a cloud utilizing a Software as a Service Process. This improves the capabilities and features of this technology and is therefore an improvement in a technology.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 

Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to segmentation and clustering. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to segment an cluster based on data (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art segmentation and clustering engines, as claimed by Applicant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art segmentation and clustering engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular segmentation and clustering engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).


It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622